                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

STAROSTKA GROUP UNLIMITED,
INC., a Nebraska corporation, United
States of America for the use and                         4:18CV3004
benefit of;

                  Plaintiff,                                ORDER

      vs.

THE HANOVER INSURANCE
COMPANY,

                  Defendant.


      After conferring with counsel,

      IT IS ORDERED:

      1)    Trial of this case is continued pending further order of the court.

      2)    The parties shall advise my chambers by 4:00 p.m. on January 18,
            2019 as to whether this case is settled.

      3)    If the case is not settled, a telephonic conference with the
            undersigned magistrate judge will be held on February 5, 2019 at
            12:30 p.m. to discuss the new trial setting. As of that date, the
            parties shall know whether they will jointly consent to trial before the
            undersigned magistrate judge. Counsel shall use the conferencing
            instructions assigned to this case, (see Filing No. 24), to participate
            in the call.

      January 15, 2019.
                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
